Napton, Judge,
delivered the opinion of the court.
In this case the jury found for the defendant. There was an instruction, similar to that given in the ease of Anna E. Miller and others vs. Bledsoe, declaring that if one of the plaintiffs was bound all were. As this court has already passed upon the propriety of such an instruction in the case of the same plaintiffs against Bledsoe, it is unnecessary to repeat what was there said on this point, and as this is the only point discussed in this case, the judgment must be reversed and the cause remanded.
The other judges concur.